IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

OLIVER SAMUELS,                        NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Petitioner,                      DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D15-4371

JULIE L. JONES, Secretary,
Florida Department of Corrections,
etc.,

     Respondent.
___________________________/

Opinion filed October 7, 2015.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Oliver Samuels, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee; Dorothy Ridgway, Acting General
Counsel, Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of habeas corpus is denied on the merits.

LEWIS, SWANSON, and WINOKUR, JJ., CONCUR.